PER CURIAM.
Defendant was found guilty by a district court jury of charges of aggravated robbery and kidnapping, Minn.St. 609.245 and 609.-25, subd. 1(2), and was sentenced by the trial court to a 3- to 15-year prison term for the robbery. Issues raised by defendant on his appeal relate to the sufficiency of the evidence and the propriety of the prosecutor’s closing argument. There is no merit to the first issue, and defendant is deemed to have waived the second issue by his counsel’s failure to object at trial to the prosecutor’s closing argument.
Affirmed.